Citation Nr: 0839001	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable rating for chronic 
hepatitis.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.

In January 2007, the Board remanded the veteran's claim for 
further development, including a VA examination.  The 
requested action was taken and the claim is appropriately 
before the Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The symptoms of the veteran's chronic hepatitis include, 
intermittent fatigue, weakness, right upper quadrant pain, 
and abdominal pain.  

3.  The veteran's currently diagnosed hepatitis C is due to 
in-service intravenous drug abuse.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for chronic 
hepatitis have been met.  38 U.S.C.A §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.114, Diagnostic Code 
7345 (2008). 

2.  The criteria for service connection for hepatitis C have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in February 2003 and February 2007, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in the 
February 2007 notice.  

The Board notes to the extent there is any deficiency of 
notice regarding the veteran's increased rating claim, it is 
harmless at this time as an increased rating for chronic 
hepatitis is being awarded.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, February 2007 notice was given after the appealed 
AOJ decision, dated in April 2003.  The Court specifically 
stated in Pelegrini, however, that it was not requiring the 
voiding or nullification of any AOJ action or decision if 
adequate notice was not given prior to the appealed decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in 
February 2007 and a Supplemental Statement of the Case was 
issued subsequent to that notice in August 2008, the Board 
finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining medical 
opinions as to the severity and etiology of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

Increased rating

The veteran seeks a compensable evaluation for his service-
connected chronic hepatitis.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

Diagnostic Code 7345, located in 38 C.F.R. § 4.114, provides 
ratings for chronic liver disease without cirrhosis, 
including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, and drug-induced hepatitis, but 
excludes bile duct disorders and hepatitis C.  Chronic liver 
disease that is nonsymptomatic is rated as noncompensable (0 
percent).

Chronic liver disease with intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period, is rated 10 percent disabling.

Chronic liver disease with daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period, is rated 20 percent disabling.

Chronic liver disease with daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period, is rated 40 percent disabling.

Chronic liver disease with daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly, is 
rated 60 percent disabling.

Chronic liver disease with near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain), is 
rated 100 percent disabling.  38 C.F.R. § 4.114.

The veteran initially underwent a VA examination in March 
2003.  The veteran's blood work was positive for the 
hepatitis B antibody, as well as hepatitis C.  The veteran 
denied any vomiting, hemoptysis, melena, abdominal pain, 
fever, distension or nausea.  He reported "colicky-type" 
pain in his back, kidney area and significant fatigue for the 
last 2 to 3 years.  He further reported weakness during this 
same time period.  At the time of the examination, he 
reported intermittent tenderness in the left lower quadrant 
that was transient in nature.  Upon physical examination, 
there was no evidence that the veteran's liver was enlarged.  

In March 2007, the veteran underwent a VA examination to 
determine the current severity of his service-connected 
chronic hepatitis.  He was noted to have an in-service 
history of serum hepatitis.  The veteran reported no 
incapacitating episodes within the past 12 months.  The 
veteran reported his current symptoms as including 
intermittent right, upper quadrant and abdominal pain.  There 
was no evidence of malnutrition and the veteran's abdominal 
examination was found to be normal.  The examiner noted that 
the veteran had no other signs of liver disease.  The liver 
ultrasound was unremarkable.  The veteran's in-service blood 
tests, LE prep and HAA, were noted to be negative.  The 
examiner indicated that the veteran did not show a persistent 
hepatitis B surface antigen following the March 2003 blood 
testing as would be expected in someone with chronic active 
hepatitis B.  

Following a review of the record, the Board finds that the 
veteran's chronic hepatitis warrants a 10 percent rating.  
The veteran reported significant fatigue and weakness for 2 
to 3 years at his March 2003 VA examination.  The March 2007 
examination revealed that the veteran's chronic hepatitis 
caused some intermittent right upper quadrant and abdominal 
pain.  The veteran has not alleged any incapacitating 
episodes.  The Board notes that the veteran reported 
significant fatigue and weakness at his March 2003 VA 
examination and this would be consistent with a 10 percent 
rating under Diagnostic Code 7345.  

The Board points out that VA will handle cases affected by 
change in medical findings or diagnosis so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  See 38 C.F.R. § 3.344(a).  Thus, 
when considering the veteran's symptomatology, the Board 
finds that a 10 percent evaluation should be assigned for the 
entire period in question.  There is no need for staged 
ratings.

The veteran is not entitled to a higher, 20 percent rating as 
there is no evidence of daily fatigue, malaise and anorexia 
requiring dietary restriction or continuous medication, or 
incapacitating episodes of at least two weeks, but less than 
four weeks, in the past 12-month period.

The veteran does not assert that he is totally unemployable 
because of his service-connected chronic hepatitis, nor has 
he identified any specific factors which may be considered to 
be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  Specifically, the veteran has 
not required frequent periods of hospitalization for 
treatment of his hepatitis.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states, "Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
hepatitis, the Board finds that the 10 percent evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.

Service connection 

The veteran contends that his hepatitis C is related to his 
in-service blood exposure. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a).  As 
such, VA compensation may not be awarded for disabilities 
caused by the veteran's illegal intravenous (IV) drug abuse.

The veteran's service medical records (SMRs) reflect in-
service treatment for serum hepatitis, for which he was 
subsequently discharged from service.  This disability was 
later service connected in a November 1975 rating decision 
and has since been referenced as hepatitis B and/or chronic 
hepatitis.  

The Board notes that the veteran is currently diagnosed as 
having hepatitis C.  He reported that he was first diagnosed 
as having hepatitis C in October 2002 and this diagnosis was 
confirmed in both VA examinations discussed below.  Thus, the 
only issue before the Board is whether the veteran is 
entitled to service connection for his currently diagnosed 
hepatitis C.  

As noted in the March 2003 VA examination, the veteran had 
reported in-service IV drug use, exposure to blood through 
his in-service duties, risky sexual activity in service, and 
post-service blood exposure.  Blood work was positive for 
hepatitis C.  The examiner "ventured" that the veteran's IV 
drug use topped the list of possible modes of exposure to 
hepatitis C, and this was followed by his exposure to blood 
as a secondary cause.  Although the veteran did not assert 
such, the examiner stated that it was possible that one could 
get blood on their hands, rub their eyes and have hepatitis C 
transmitted through that channel.  Ultimately, the examiner 
found that it was more likely that the veteran's hepatitis C 
was transmitted via in-service IV drug use.  

Following a Board remand for a clarified opinion as to the 
etiology of the veteran's hepatitis C, the veteran underwent 
another VA examination in March 2007.  The veteran reported 
occasional sharing of needles while in service and denied any 
post-service IV drug use.  He further noted both high risk 
sexual practices and exposure to blood while serving.  The 
examiner found that the onset of the veteran's hepatitis C 
was as likely as not during his period of active duty, and it 
was more likely due to his IV drug use.  In reaching this 
opinion, the examiner stated that sharing of needles for IV 
drug abuse is the most common cause of hepatitis C and the 
veteran's IV drug use was well-documented in his SMRs.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to service connection for 
hepatitis C.  The veteran's SMRs note the veteran's in-
service IV drug use.  There is no in-service documentation 
that the veteran was exposed to blood or blood products.  
Further, both medical opinions assert that the veteran's 
hepatitis C was most likely due to his in-service IV drug 
use.  The March 2007 examiner noted that IV drug use is the 
most common cause of hepatitis C, and that the veteran had a 
documented history of in-service IV drug use.  

Although the Board appreciates the veteran's assertion that 
his hepatitis C was contracted through in-service blood 
exposure, there is no competent medical evidence of record to 
confirm that assertion.  Further, the veteran is competent, 
as a layman, to report that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
He is not, however, competent to offer his medical opinion as 
to cause or etiology of the claimed disability, as there is 
no evidence of record that the veteran has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent medical evidence linking the veteran's 
hepatitis C to service-other than to his drug abuse during 
service-the veteran's claim of service connection for 
hepatitis C must be denied.


ORDER

A 10 percent rating for chronic hepatitis is awarded subject 
to the law and regulations governing the award of monetary 
benefits.  

Service connection for hepatitis C is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


